*396Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Levester Thompson appeals from the district court’s order affirming the bankruptcy court’s denial of his motion to reopen his bankruptcy case. Because the funds of the bankruptcy estate have been fully disbursed and cannot be recovered, and because Thompson has not shown cause for reopening the case, we dismiss the appeal as moot. See In re Stadium Mgt. Corp., 895 F.2d 845, 847 (1st Cir.1990) (“Absent a stay, the court must dismiss a pending appeal as moot because the court has no remedy that it can fashion[.]”). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

DISMISSED.